Citation Nr: 1024486	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
30, 1999, for a 70 percent evaluation for major depressive 
disorder.  

2.  Entitlement to an effective date earlier than December 
30, 1999, for a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted a 70 percent disability 
evaluation for major depressive disorder and granted TDIU, 
assigning an effective date of February 2, 2005 for both 
awards.  During the course of the appeal, the RO granted an 
effective date of December 30, 1999 for both awards.  

In February 2009, the Board issued a decision denying the 
Veteran's claims of entitlement to an earlier effective date 
for the assigned 70 percent disability rating for major 
depressive disorder and entitlement to an earlier effective 
date for the grant of TDIU.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2010 Order, the 
Court vacated the February 2009 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

A hearing was held in September 2007, in Portland, Oregon, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             
§ 3.159 (2009).  In the Joint Motion for Remand, the parties 
determined that a remand was necessary because VA failed in 
its duty to assist.

In the February 2009 decision, the Board explained that the 
Veteran did not receive treatment for a major depressive 
disorder from October 1994 until approximately November 1999.  
However, the Joint Motion noted that a list of "All 
Appointments" from the Portland VA Medical Center (VAMC) 
revealed multiple appointments in 1995 and 1996.  
Furthermore, other Portland VAMC records showed that the 
Veteran sought counseling and medication management from 1994 
to 1996.  As the claims file does not include any VA 
treatment records from this time period, the Joint Motion 
directed that the Board must obtain such records on remand.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2).  

In addition, the Joint Motion indicated that a remand was 
also required due to VA's failure to acquire records of 
treatment from 1994 at the Portland Veteran Center (Vet 
Center).  It was noted that the 1994 VA treatment records 
indicated that the Veteran sought outpatient treatment at the 
Vet Center prior to his admission to the Portland VAMC.  
Therefore, the Joint Motion directed that the Board should 
undertake efforts to acquire the records from the Vet Center 
dated in 1994.  

In light of the above, the Board finds that a remand is 
necessary to acquire the aforementioned records in accordance 
with the February 2010 Joint Motion for Remand.  




Accordingly, the case is REMANDED for the following action:

1.  Request records from the Portland VAMC 
from 1994 to 1999.  Any records obtained 
should be associated with the claims file.  
If there are no records available, a 
negative response should be documented in 
the claims file.  

2.  Request records from the Portland 
Veteran Center dated in 1994.  Any records 
obtained should be associated with the 
claims file.  If there are no records 
available, a negative response should be 
documented in the claims file.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


